          Case 1:19-cv-00219-LY Document 45 Filed 05/16/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                     19AY    16   Pi   !:59


TONY K. MCDONALD, JOSHUA B.                 §
HAMMER, AND MARK S. PULLIAM,
                PLAINTIFFS,
                                            §                                               I
                                            §
                                            §
V.                                          §       CAUSE NO. 1:19-CV-219-LY
                                            §
JOE K. LONGLEY, ET AL.,                     §
                   DEFENDANTS.              §


                                            ORDER

       IT IS HEREBY ORDERED that a Conference with the court is SET in the above entitled

and number cause for Thursday, May 23, 2019, at 2:30 p.m. in Courtroom No. 7, Seventh Floor

of the United States Courthouse, 501 West 5th Street, Austin, Texas.

       SIGNED this                day of May, 2019.




                                                ITED STA
